DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 07/06/2022.
Claims 30-34, 36-47, and 49 are amended by this Examiner’s Amendment.
Claims 30-49 are pending.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Bret McClay (Reg. no. 70,692) on 08/05/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior versions of corresponding numbered claims on record filed 07/06/2022.
30. (Currently amended) A method for managing available storage space on a computing device, the method comprising, by a delete daemon executing on the computing device: receiving, for each application of a plurality of applications installed on the computing device, a respective and specific asset deletion action to be performed by the application to make a first amount of storage space associated with application available when the application receives an asset deletion request from the delete daemon; receiving a request to store at least one asset on a storage device that is communicably coupled to the computing device, wherein the request specifies  a second amount of storage space that is required to store the at least one asset; in response to determining that the amount of storage space is not available on the storage device, and, for each application of the plurality of applications: issuing, to each application, the asset deletion request to cause each application to perform the respective and specific asset deletion action; and in response to determining that request has caused the second amount of storage space to be made available: causing the at least one asset to be stored on the storage device.

31. (Currently amended) The method of claim 30, wherein, for each application, the respective and specific 

32. (Currently amended) The method of claim 31, wherein the respective and specific 

33. (Currently amended) The method of claim 32, wherein the respective and specific the storage 

34. (Currently amended) The method of claim 30, further comprising, in response to determining that request has not caused the second amount of storage space to be made available: displaying a user interface that identifies particular assets associated with at least some of the plurality of applications that can be deleted to second amount of storage space required to store the at least one asset.

36. (Currently amended) The method of claim 30, wherein request is assigned an urgency level that controls how each application s assets.

37. (Currently amended) A computing device configured to manage available storage space on the computing device, the computing device comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to implement a delete daemon configured to carry out steps that include: receiving, for each application of a plurality of applications installed on the computing device, a respective and specific asset deletion action to be performed by the application to make a first amount of storage space associated with application available when the application receives an asset deletion request from the delete daemon; receiving a request to store at least one asset on a storage device that is communicably coupled to the computing device, wherein the request specifies  a second amount of storage space that is required to store the at least one asset; in response to determining that the amount of storage space is not available on the storage device, and, for each application of the plurality of applications: issuing, to each application, the asset deletion request to cause each application to perform the respective and specific asset deletion action; and in response to determining that request has caused the second amount of storage space to be made available: causing the at least one asset to be stored on the storage device.

38. (Currently amended) The computing device of claim 37, wherein, for each application, the respective and specific 

39. (Currently amended) The computing device of claim 38, wherein the respective and specific 

40. (Currently amended) The computing device of claim 39, wherein the respective and specific the storage 

41. (Currently amended) The computing device of claim 37, wherein the steps further include, in response to determining that request has not caused the second amount of storage space to be made available: displaying a user interface that identifies particular assets associated with at least some of the plurality of applications that can be deleted to second amount of storage space required to store the at least one asset.  

42. (Currently amended) The computing device of claim 37, wherein request is assigned an urgency level that controls how each application s assets.

43. (Currently amended) At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device, cause the computing device to manage available storage spaceperformed by the application to make a first amount of storage space associated with application available when the application receives an asset deletion request from the delete daemon; receiving a request to store at least one asset on a storage device that is communicably coupled to the computing device, wherein the request specifies  a second amount of storage space that is required to store the at least one asset; in response to determining that the amount of storage space is not available on the storage device, and, for each application of the plurality of applications: issuing, to each application, the asset deletion request to cause each application to perform the respective and specific asset deletion action; and in response to determining that request has caused the second amount of storage space to be made available: causing the at least one asset to be stored on the storage device.

44. (Currently amended) The at least one non-transitory computer readable storage medium of claim 43, wherein, for each application, the respective and specific 

45. (Currently amended) The at least one non-transitory computer readable storage medium of claim 44, wherein the respective and specific 

46. (Currently amended) The at least one non-transitory computer readable storage medium of claim 45, the respective and specific the storage 

47. (Currently amended) The at least one non-transitory computer readable storage medium of claim 43, wherein the steps further include, in response to determining that request has not caused the second amount of storage space to be made available: displaying a user interface that identifies particular assets associated with at least some of the plurality of applications that can be deleted to second amount of storage space required to store the at least one asset.  

49. (Currently amended) The at least one non-transitory computer readable storage medium of claim 43, wherein request is assigned an urgency level that controls how each application s assets.

END OF AMENDMENT

REASONS FOR ALLOWANCE
Per the instant Office action, claims 30-49 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves receiving by a delete daemon respective actions to delete assets corresponding to a plurality of applications on a computing device. When the delete daemon subsequently transmits an asset deletion request to the plurality of applications, at least one application of the plurality of applications performs the previously received respective action to make an amount of storage space associated with the application available.
The prior art deemed of closest relevance to the claimed invention, Daly (US 2015/0081978), recites a memory manager for performing maintenance operations associated with maintaining memory allocation to a plurality of applications and reclaiming memory as determined to be appropriate. Furthermore, prior art reference Rajaram et al. (US 2013/0185341) discloses applications on an individual basis may manage their own allocated storage and respond to read and write or delete commands transmitted by the file system.
The reasons for allowance of claim 30 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “receiving, for each application of a plurality of applications installed on the computing device, a respective and specific asset deletion action to be performed by the application to make a first amount of storage space associated with application available when the application receives an asset deletion request from the delete daemon; … in response to determining that the amount of storage space is not available on the storage device, and, for each application of the plurality of applications: issuing, to each application, the asset deletion request to cause each application to perform the respective and specific asset deletion action”. Herein it is presently claimed that a delete daemon may receive respective deletion actions to be performed by a plurality of applications when the delete daemon transmits an asset deletion request. In this manner, each application has a previously defined action to perform when the asset deletion request is later transmitted to make storage space associated with the application available. While the prior art references Daly and Rajaram disclose the concept of memory managers for reclaiming allocated storage and storage management on a per application basis, the prior art of record fail to disclose, both alone and in combination, the memory management as performed in the present claims of setting respective and specified deletion actions for each application. The configuration of each application respectively performing asset deletion in a specified manner allows for the device to designate bespoke behavior in order to make storage available for storing a new asset from memory allocated from a plurality of applications. Therefore, it is determined by the Examiner that the prior art of record does not anticipate nor render obvious the claimed limitations as indicated above.
The reasons for allowance of claim 37 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole. Claim 37 is deemed to be allowable for similar reasons as identified for claim 30.
The reasons for allowance of claim 43 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole. Claim 43 is deemed to be allowable for similar reasons as identified for claim 30.
Dependent claims 31-36, 38-42, and 44-49 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135


	/GAUTAM SAIN/             Primary Examiner, Art Unit 2135